Dismissed and Memorandum Opinion filed January 17, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00271-CR

                           ROGER MILLICAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 1786137


               MEMORANDUM                        OPINION
      After a trial to the court, appellant was convicted of the offense of driving
while intoxicated, as a second offender. On February 14, 2012, the court sentenced
appellant to confinement for sixty days in the Harris County Jail. Appellant filed a
timely notice of appeal.

      Appellant was granted extensions of time to file his brief until September 21,
2012, but no brief was filed. The court notified appellant that the brief was past
due, but no response was filed. On November 8, 2012, we ordered a hearing to
determine why appellant’s counsel had not filed a brief. See Tex. R. App. P.
38.8(b). On December 3, 2012, the trial court conducted the hearing, and a record
of the hearing was filed in this court.

      Appellant, his counsel, and counsel for the State were present at the hearing.
Appellant testified that after discussion with his counsel, he wished to abandon his
appeal. Appellant has not filed a motion to dismiss the appeal. See Tex. R. App. P.
42.2(a). On the basis of the trial court record, we have considered appellant’s
request to dismiss his appeal without a written motion. See Tex. R. App. P. 38.8(b).
We have not delivered an opinion in the appeal. See Tex. R. App. P. 42.2(a).
Therefore, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.


                                    PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2